Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/13/2022 has been entered.

	
Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in an email and telephone interview with Applicant's representative, Michael Yamin at 646 878-8000 on 8/8/2022.

Claim 1 is rewritten as follows:
An isolated Wilms’ tumor 1 (WT1) peptide linked to another molecule, wherein the peptide consists of the amino acid sequence RSDELVRHHNMHQRNMTKL (SEQ ID NO: 2), or 
an isolated WT1 peptide linked to another molecule, wherein the peptide consists of the amino acid sequence PGCNKRYFKLSHLQMHSRKHTG (SEQ ID NO: 4), or
 the combination of an isolated WT1 peptide linked to another molecule, wherein the peptide consists of the amino acid sequence RSDELVRHHNMHQRNMTKL (SEQ ID NO: 2), and an isolated WT1 peptide linked to another molecule, wherein the peptide consists of the amino acid sequence PGCNKRYFKLSHLQMHSRKHTG (SEQ ID NO: 4).

Claim 13 is rewritten as follows:
The combination of the isolated WT1 peptide linked to another molecule of claim 1, wherein the peptide consists of the peptide having the amino acid sequence PGCNKRYFKLSHLQMHSRKHTG (SEQ ID NO: 4), and the isolated WT1 peptide linked to another molecule, wherein the peptide consists of the peptide having the amino acid sequence RSDELVRHHNMHQRNMTKL (SEQ ID NO: 2).

Claim 14 is rewritten as follows:
The combination of claim 13, further comprising an isolated WT1 peptide linked to another molecule wherein the peptide consists of the peptide having the amino acid sequence YMFPNAPYL (SEQ ID NO:6).

Claims 26-28 and 32-34 are canceled.

Claim 73 has been amended as follows: the phrase “wherein the peptide linked to another molecule” is replaced with “wherein the WT1 peptide linked to another molecule”.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,765,687 has been reviewed and are accepted.  The terminal disclaimer has been recorded.
	

Information Disclosure Statement
4. 	The information disclosure statement (IDS) submitted on 5/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


5. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a WT1 peptide consisting of SEQ ID NO:2 or 4 linked to another molecule. Furthermore, the modified WT1 peptide comprising SEQ ID NO:6 is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Claims 1, 10, 13, 14, 65-77 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633